—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1998, which denied claimant’s application to reopen and reconsider a prior decision of the Board.
Whether to grant an application to reopen a decision is within the discretion of the Unemployment Insurance Appeal Board and, absent an abuse of that discretion, the Board’s decision will not be disturbed (see, Matter of Trincere [Sweeney], 235 AD2d 904). Here, claimant has failed to demonstrate any abuse of discretion on the part of the Board in denying his application to reopen and reconsider its decision of March 31, 1992. The June 5, 1980 letter, upon which claimant relies, is not new information as it was previously presented to the Board on claimant’s prior application to reopen and reconsider the Board’s previous decision disqualifying him from receiving benefits on the basis of misconduct, which application resulted in the Board adhering to its initial decision (see, e.g., Matter of Van Bergen [Commissioner of Labor], 258 AD2d 705).
In any event, the March 31, 1992 decision was limited to determining whether there was compliance with the procedural requirements set forth in Municipal Labor Comm, v Sitkin (US Dist Ct, SD NY, Aug. 1, 1984, Carter, J. [79 Civ 5899], 1983 WL 44294, 1983 US Dist Lexis 13783). Having found no substantial procedural infirmities, the Board declined to address the merits of the case. Accordingly, claimant’s attempt to reargue the merits of his disqualification will not be considered by this Court.
Cardona, P. J., Mercure, Crew III and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.